PRICE, Judge.
For the reasons assigned in the opinion of this Court this day handed down in State of Louisiana, through Department of Highways v. Coblents, reported in 322 So.2d 276, the judgment appealed from in this case is amended to reduce the fees awarded to the expert witnesses as follows:
O. L. Jordan O in vo 69-
H. L. Bass O m vo 69-
John Walker O m 69-
Richard Crawford LO cm < 69-
The fee of Lavelle Nunn is disallowed as there is no authority for taxing the costs of photographs against the expropriating authority. State, through Department of Highways v. United, Pentecostal Church of Hodge, 313 So.2d 886 (La.App. 2nd Cir. 1975).
The judgment as amended is affirmed.
DENNIS, J., concurs and assigns reasons.